Citation Nr: 1455128	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case was subsequently transferred to the RO in Winston-Salem.  

The Veteran testified before the undersigned Veterans Law Judge in June 2011; a transcript of that proceeding has been associated with the claims file.  

This matter was previously before the Board in August 2011 and July 2014, at which time it was remanded for further development. 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence. 

This appeal was processed using the VBMS and "Virtual VA" paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

A chronic left knee disability, currently diagnosed as osteoarthritis, was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's left knee disability was caused or aggravated by his active service; or that it is secondary to a service-connected disability. 



CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

A letter sent to the Veteran in December 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the appropriate effective date and disability evaluation.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's complete service treatment records.  See November 2011 Memorandum from AMC concerning records from Aberdeen Proving Grounds.  Also, the Veteran received VA medical examinations in 2007, 2011, and 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records, asked the Veteran to identify additional treatment records and information concerning Worker's Compensation benefits (to which the Veteran did not respond), and scheduled the Veteran for the necessary examination/addendum opinion.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his knee symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, while the hearing discussion suggested the possibility of outstanding STRs, the Board subsequently requested development on this matter (as discussed above), and in turn, the AMC confirmed that complete STRs were of record.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection - Applicable Regulations and Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability. 38 C.F.R. § 3.310(a). 

Factual Background 

Service treatment records reflect that the Veteran complained of left knee pain in April 1989.  There was no history of trauma.  He was given Motrin and a heat pad, and instructed to elevate his leg as needed.  In June and July 1989, he underwent physical therapy for his low back and complained of pain and numbness in his lower extremities.  A July 1990 report of a Medical Evaluation Board noted that the Veteran had his basic training at Ft. Dix and his "AIT" training at "Aberdeen" Proving Ground; the Veteran's only complaints related to his back.  The Veteran was subsequently discharged from active service on account of his back disability in 1991. 

Following service, the Veteran underwent a VA orthopedic examination in September 1991 and reported that he had injured his left knee on an obstacle course in October 1990.  He had been treated with an ACE bandage.  Currently, his only complaint was of knee pain with prolonged walking.  Objectively, he walked with a normal gait, free of any limp; there was no swelling, erythema, or tenderness or crepitation of the left knee; and extension was to 0 degrees and flexion was to 150 degrees.  The left knee appeared to be stable.  The impression was that the examination of the left knee was negative.  An x-ray of the left knee was also negative. 

A VA general examination also conducted in September 1991, reflects complaints related to the back and knee; objectively, his right knee was larger than his left.  Otherwise, the medical examination was normal. 

On VA examination of the Veteran's spine in January 2007, it was reported that the Veteran had injured his low back during service in 1989 and was discharged from service due to his low back disability.  Due to recurrent low back pain and right lower extremity radiculopathy he underwent a laminectomy at L5-S1 in 1996.  He had had an additional low back injury after service for which he was receiving Workers' Compensation.  His current complaint was of low back pain with radiation of the pain down the left lower extremity to his toes.  The pain was worse with standing for protracted periods of time, walking long distances, and after repetitive bending, stooping or lifting.  He had a mild antalgic gait, favoring the left lower extremity, and ambulated with the aid of an orthopedic assistive device.  On examination the Veteran had altered sensation in the S1 dermatomal distribution of the left lower extremity.  The diagnoses included lumbar degenerative disc disease (DDD) with mild left lower extremity S1 radiculopathy.  Again, service connection is currently in effect for the aforementioned disorders. 

A January 2008 VA record reflects that the Veteran had called the VAMC and wanted his medical chart to reflect information that he had previously provided regarding increased left knee pain after he injured his back on the job in December 2006.  He stated that the original injury had occurred in 1991 but that after he had injured his back, and fell to his knees on December 28, 2006, he began having left knee pain which at times radiated down his left leg to his foot.  The Veteran was informed that this information, which he stated he had related, was not found in his chart.

In his March 2008 notice of disagreement, the Veteran stated that he underwent a left knee "fusion" at the Aberdeen Proving Ground, Military Hospital, in May/June 1989.  

In his August 2008 VA Form 9, the Veteran reported that he was treated for left knee pain in-service, and that the disability from 1989 to the current date "continues with increased severity."  

At the June 2011 Board hearing, the Veteran testified that he had injured his left knee during service in 1987 at the Aberdeen Proving Grounds, in Maryland.  He had just removed a cannon from a tank when another soldier lost control of another tank upon which that other soldier was working, knocking the Veteran off of the tank he was working on.  The Veteran landed on his left knee.  X-rays and an MRI were conducted and he then had surgery on his left knee to fuse something in that knee.  He provided the name of the soldier that drove the tank which struck the tank that he was working upon. Page 4.  This occurred during "AIT" training in the late summer or early fall of 1987, probably between August and October. Page 5.  He had been told that he would probably need additional surgery in another 10 years. 

The Veteran further testified that he had not received any follow-up treatment until 2006 in Lake City, Florida, because he had not had been bothered by his left knee. Page 7.  The problems with his left knee had recurred in 2009 and he now could not walk very far or stand for very long, and he also had dizzy spells. Page 8.  He now had instability of his left knee.  He further testified that the left knee surgery in 1987 had been at the Aberdeen Proving Grounds in Maryland. Page 9.  The surgery had been done on the military base at the Aberdeen Proving Grounds Army Medical Treatment Facility or Army Medical Center.  He had been hospitalized for about a week and upon discharge had been placed on light duty. Page 10.  He had not had any in-service follow-up treatment other than one check-up appointment about 30 days later when he was told that the results were satisfactory but that he might need more surgery within the next 10 years. Page 11.

The Veteran later clarified that the initial left knee injury actually occurred in 1989, and not 1987, as he had previously testified.  See September 2011 Report of General Contact. 

In August 2011, the Board remanded this claim, in part, to obtain a VA etiology opinion.  Such opinion was obtained in October 2011.  The examiner diagnosed osteoarthritis of the left knee and provided an opinion that the left knee condition was less likely than not incurred in or caused by the claimed in-service injury/event/illness.  In so finding, the examiner stated that the left knee condition documented during service had "resolved" at the time of his separation from service in 1991.  The examiner also opined that the left knee condition was less likely as not caused or permanently aggravated by the left knee condition treated in-service; that it was less likely as not that the Veteran had any surgery on the left knee while in-service; and that the current left knee condition was less likely as not caused or permanently aggravated by the service-connected lumbar spine condition, and/or the re-injury to the service-connected lumbar spine and left knee in 2009.  

The Board obtained an addendum to the October 2011 VA examination in October 2014.  The VA examiner again opined that the left knee condition was less likely than not incurred in-service.  The examiner acknowledged that the Veteran had been treated in-service for left knee pain and that he later reported an obstacle course-related injury, but that the September 1991 VA examination revealed a normal left knee and that the currently diagnosed degenerative joint disease/arthritis of the left knee was consistent with normal wear and tear of the knee joint at age 40 due to aging.  The examiner also opined that it was less likely than not that the left knee condition was due to/caused by or aggravated the Veteran's service-connected lumbar spine or left lower extremity radiculopathy disability.  In so finding, the examiner noted that the Veteran had been complaining of frequent falls (2 to 3 times per day) due to low back pain since 2006; however, this was inconsistent with the most recent MRI of the left knee which only showed mild DJD of the left knee.  The examiner explained that daily and repetitive injuries of the left knee since 2006 should have caused at least moderate DJD of the left knee. 

Otherwise, VA outpatient treatment records show complaints and treatment relating to the left knee in July 2007; September 2007; October 2007; January 2008 (Veteran "says original injury occurred in 1991, but that after he injured his back and fell to his knee on 12/18/06, he began having left knee pain..."); September 2008; January 2009; May 2009; July 2009; August 2009; August 2011 (Veteran reported undergoing knee fusion surgery in 1987 after falling off tank in-service, and recurring pain beginning four years ago); September 2011 (x-ray of left knee showing no significant degenerative changes); October 2011 ("appears that knee instability may be neuro related and not musculoskeletal"); December 2012; and 2014.  

Analysis 

The Veteran claims that he initially injured his left knee when he fell off of a tank in-service in 1989, followed by re-injury of the left knee on an obstacle course in 1990. See Hearing Transcript.  He further asserts that his left knee condition is secondary to his service-connected lumbar degenerative disc disease with IVDS.  He is also service connected for associated left lower extremity radiculopathy.

As an initial matter, there is evidence of a current left knee disability in this case.  When the Veteran underwent medical examination in connection with his claim in October 2011, the examiner diagnosed osteoarthritis of the left knee.  Thus, as the evidentiary record clearly shows a current left knee disability (i.e., Shedden element (1)), the Board will now consider in-service incurrence. 

Again, the Veteran contends that he injured his knee on at least two occasions during service.  In both hearing testimony and other statements of record, the Veteran has consistently described one of those injuries as occurring in 1989 when he fell off of a tank at the Aberdeen Proving Grounds.  Personnel records confirm that the Veteran's military occupational specialty (MOS) was that of tank mechanic; his account of falling from a tank is thus consistent with the facts and circumstances of his service.  He is competent to report this injury, and the Board finds him credible in this regard.  Accordingly, Shedden element (2) as to injury is established.

Briefly, the Board notes that the Veteran has variously claimed that he underwent "fusion" of the left knee in-service following the aforementioned injury. See, e.g., Hearing Transcript.  However, the most competent and probative evidence of record fails to establish that the Veteran underwent knee surgery in-service.  All available STRs have been obtained; these records do not document, or otherwise reflect any surgical procedures involving the left knee.  Post-service medical records are also silent for objective findings of a prior, or in-service knee surgery.  Additionally, the October 2011 VA examiner was asked to examine the Veteran's left knee for any evidence of the claimed surgery (e.g., surgical scarring, x-ray evidence, etc.) and found none.  The examiner stated that it was less likely than not that the Veteran had any surgery on the left knee while in-service; there are no medical opinions of record to the contrary. 

With regard to Shedden element (2), disease, STRs show treatment for left knee pain on one occasion in April 1989.  The STR expressly notes that there was no history of trauma; the Veteran was treated conservatively with Motrin and heating pad (as needed), and no diagnosis was provided at that time.  The July 1990 MEB examination is negative for any complaints concerning the left knee.  The presently diagnosed left knee condition of osteoarthritis was not diagnosed until approximately 2011.  Thus, to the extent that the STRs show a single complaint of left knee pain/strain (diagnosed as left knee strain by the October 2011 VA examiner), the Board finds that this condition was acute and transitory, and resolved prior to separation from service.  This is also consistent with the highly probative findings of the October 2011/October 2014 examiner, who provided rationale, noting that STRs were silent for any follow-up visits in-service related to the left knee, and that the left knee condition had "resolved" at the time of his separation from service in 1991.  There are no medical opinions of record which contradict this finding. 

Nevertheless, as noted above, the evidence of record establishes an in-service injury/injuries to the left knee.  Accordingly, the true question here is whether his presently diagnosed osteoarthritis is related to that injury/injuries (i.e., a nexus, or Shedden element (3)).  In that regard, there is no evidence establishing a diagnosis of osteoarthritis in service.  There is likewise no competent evidence diagnosing osteoarthritis within a year of service discharge.  The lack of evidence of arthritis in-service or within a year service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  

Further, as no physician has ever related the Veteran's complaints of knee pain since service to his current left knee arthritis, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).

Although the Veteran complained of pain in the left knee with prolonged walking upon VA examination in 1991 (objective examination of the knee was normal), the record is otherwise silent for complaints, treatment, or diagnoses relating to the left knee until 2007 - more than 16 years after separation from service.  That too is evidence that weighs against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  

More importantly, the only competent opinion of record is the October 2011 VA opinion with an October 2014 addendum stating the following: that the Veteran's left knee osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury/event.  Extensive rationale was provided with this latter opinion.  There is also no conflicting medical opinion.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of arthritis since service or that any current left knee problem is related to his active military service.

In so finding, the Board has considered the Veteran's various assertions of a gradual increase in bilateral knee symptomatology since the in-service injury.  He is competent to report this history of symptoms.  The Board, however, does not find him credible because of his conflicting reporting of symptomatology.  

As noted above, the Veteran underwent a VA examination in September 1991 and reported that he had injured his knee on obstacle course in 1990; there was no mention of the later-asserted tank injury to the knee in 1989 or in-service knee fusion/surgery.  The record thereafter is completely silent for knee complaints until his 2007 claim for service connection.  The Veteran did not complain of knee problems during the January 2007 spine/orthopedic examination.  Then, in January 2008 treatment record, he asserted that he initially injured his knee in 1991 and that started to having problems with it in 2006 after a work related injury to the back.  In an August 2011 treatment record, the Veteran reported undergoing knee fusion surgery in 1987, with knee pain beginning four years ago (i.e., in 2007).  And, finally, during his hearing before the undersigned, the Veteran reported that he injured his knee in 1987 and underwent exploratory surgery which fused or fixed the knee; he stated that his knee had not bothered him until 2009 when it "started kicking back up again."  As discussed above, the most competent and probative evidence of record (including a physical examination of the Veteran's left knee with x-rays in October 2011) does not reflect evidence of left knee surgery in-service (or since service).  

In sum, the Board acknowledges that the Veteran is competent to report his symptoms and to describe his military experiences. Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters.  The Board finds that any current claims of a continuity of symptoms since service are inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus, not credible. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Moreover, assuming arguendo that the Board found the Veteran credible, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed disorder. See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even if the Board accepts that the Veteran now sincerely believes that he has experienced a gradual increase in knee symptomatology since service, the Board finds that the opinion of the VA examiner to be the most probative evidence of record as to the relationship between the Veteran's current left knee disorders and his military service.  As noted, this examiner took into account the full record, including the Veteran's assertions, but also considered the nature of the in-service injury as well as post-service injuries. For these reasons, the Board is of the opinion that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.

The Veteran has related his left knee disorder to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his left knee disorder, arthritis, and his military service falls outside the realm of common knowledge of a lay person. See Jandreau, supra. 

In short, Shedden element (3), medical nexus, is not established.

Lastly, to the extent that the Veteran argues that a left knee disorder is secondary to the service-connected back disorder, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  As noted, competency is a question of fact, which is to be addressed by the Board. Jandreau at 1377.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between a left knee disorder and the service-connected lumbar spine disability and left lower extremity radiculopathy is not a simple medical condition; in this case, it is not argued or otherwise shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between left knee arthritis and the service-connected back and/or left lower extremity radiculopathy. 

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.

As for the medical evidence of record addressing secondary service connection, the October 2011/October 2014 VA examiner expressly opined that it was less likely than not that the service-connected disorders caused or aggravated the left knee condition.  The examiner rendered this opinion after a thorough review of the Veteran's claims file, medical history, and statements concerning onset, and provided sound medical rationale.  There are no medical opinions of record to the contrary.  For these reasons, the VA opinion is highly probative.  

In sum, there is no favorable medical evidence to support an award of secondary service connection.

For the reasons and bases stated above, the Board thus concludes that a preponderance of the evidence is against the Veteran's claim; the benefit of the doubt does not apply and the Veteran's claim for service connection for a left knee disability must be denied. 38 U.S.C.A. § 5107(b). 



ORDER


Entitlement to service connection for a left knee disability is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


